Cook, J.,
concurring in part and dissenting in part.
{¶ 74} R.C. 109.25(A) through (D) list the types of judicial proceedings to which the Attorney General is a necessary party. Because this case does not fit any of these descriptions, the failure to serve the Attorney General did not render void the trial court’s judgment. I therefore agree with the majority’s decision to reverse the judgment of the court of appeals.
{¶ 75} Unlike the majority, however, I would not reach the matters addressed in Part III of its opinion. The court of appeals declared these issues to be moot in light of its holding that the trial court’s judgment was void. Having found this determination to be erroneous, we should remand this cause and allow the court of appeals to address, in the first instance, the parties’ remaining contentions on appeal.
Reminger & Reminger, Mario C. Ciano and T. Leigh Anenson; Gallagher, Sharp, Fulton & Norman and John E. Martindale, for appellants and crossappellees.